Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
					Previous Rejections
Applicants' arguments, filed 08/27/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al. (US PG pub. 2016/0101077A1) in view of Patel et al. (USP 10,702,469) and Kisak et al. (US PG pub. 2016/0213784).
Bannister discloses a composition for treating severe pain, see title. Bannister teaches use of NSAIDs such as diclofenac and naproxen in an amount at least 10%, see [0017], [0041] and claim 1. Bannister teaches use of solvent such as DMSO and ethanol and the range of solvents go from less than about 90% to less than about 5% see [0057] and [0058], (Thus including the range of ethanol and DMSO). The 
While Bannister teaches gel preparation of NSAID including diclofenac, Bannister does not exemplify topical formulation comprising diclofenac.
Patel teaches non-aqueous topical solution of diclofenac, see title. Patel teaches use of ethanol, oleic acid, propylene glycol, see claims1-3.
Kisak et al. teaches diclofenac topical formulation, see title. Kisak teaches use of hydroxypropyl cellulose, propylene glycol, ethanol and DMSO in making a topical formulation, see claim 38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized diclofenac along with hydroxypropyl cellulose, DMSO, ethanol and oleic acid as taught by Patel et al. and Kisak et al. for topical non-aqueous formulation. One of ordinary skill would have been motivated to do so because Bannister teaches a composition for treating severe pain, comprising NSAIDs such as diclofenac which can be formulated in semi-solid formulations suitable for topical administration including ointments, creams and gels, [see 0128] and further 
Applicant argues that Bannister provides non-limiting examples of NSAID, adjuvants and solvents to choose from. Similarly, according to applicant’s, the references provide a long list of emulsifying agents and there is no guidance provided in the references itself to choose the specific combinations that are claimed instantly.
Applicant’s arguments are fully considered but is not persuasive. In response to applicant’s arguments about picking and choosing without any guidance provided by the reference, the Examiner points to the sixth page of the Perrier decision, which states:
We agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer network compositions (FF 1-6). See Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among 
Applicant argues that Bannister et al., however, does state in paragraph [0138] that “in one embodiment, a solid or semi-solid formulation disclosed herein is formulated without a hydrophilic solvent like water. Such formulations result in the formation of co-crystals of the lipids and therapeutic compound. Stated another way, such formulations do not form liposomal emulsions and/or micellular particles, which require hydrophilic solvent”. Applicants note that the present claims, while referring to formulations lacking water, do contain hydrophilic solvent. Specifically, polar protic solvents like ethanol are miscible with water (i.e. are hydrophilic). Thus, if one were to follow the instructions of Bannister et al. to remove water, one would also not include ethanol, which is required by the claims. Moreover, a transparent gel formulation would not be expected to form co-crystals, whereas Bannister et al. teaches removing water results in co-crystal formation. Thus, when Bannister et al. is considered in its entirety, it is apparent to the skilled artisan that the reference does not teach, and in fact teaches away from, the claimed formulations.
These arguments are not persuasive because Bannister also teaches that  
a pharmaceutical composition produced using the methods disclosed herein may be a liquid formulation, semi-solid formulation, or a solid formulation. A formulation disclosed 
Applicant argues that Patel does not teach a non-aqueous gel formulation and Kisak teaches use of water in its preparation.
These arguments are not persuasive because Patel was cited to show topical application of diclofenac used along with ethanol, oleic acid and propylene glycol and Kisak was cited for showing topical application of diclofenac by using the known components hydroxypropyl cellulose, propylene glycol, ethanol and DMSO. Therefore, while no one art teaches all the components as claimed, the rejection is based on the teachings of combination of references which teach and suggest use of the claimed components for topical application along with the known excipients. 
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612